Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 1 of 12 Page ID #:85




                          EXHIBIT 1
     Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 2 of 12 Page ID #:86



                                Elliot McGucken Fine Art 45SURF Copyrights




Nikon D800 Photos of Tall Blonde Swimsuit Bikini Model Goddess (70-200mm VR2 Nikkor Lens)




                                                         1
     Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 3 of 12 Page ID #:87




Nikon D800 E Photos of Pretty Blonde Swimsuit Bikini Model Goddess: Malibu Sea Cave on El Matador Beach




                                                         2
     Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 4 of 12 Page ID #:88




Nikon D800 E Photos of Beautiful Blonde Swimsuit Bikini Model Goddess & 45SURF Surfboard in Malibu Sea Cave




                                                         3
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 5 of 12 Page ID #:89
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 6 of 12 Page ID #:90
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 7 of 12 Page ID #:91
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 8 of 12 Page ID #:92
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 9 of 12 Page ID #:93
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 10 of 12 Page ID #:94
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 11 of 12 Page ID #:95
Case 2:18-cv-04837-DSF-GJS Document 20-2 Filed 03/04/19 Page 12 of 12 Page ID #:96
